Clifford F. Brown, J.,
dissenting. While I concur in the adoption of the Restatement of Conflict of Laws as the standard for determining choice of law questions, I dissent from the application of that standard to this case.
The general principles set forth in Section 145 of 1 Restatement of the Law 2d, Conflict of Laws (1969) 414, require the application of Ohio law, not Kentucky law. The accident involved in this case is the alleged result of a design defect. While the accident location is Kentucky and the appellant injured is also a Kentucky resident, I believe all other factors which must be considered weigh in favor of the application of Ohio law.
Section 145 also requires a court to examine, inter alia, the following factors: the place where the conduct causing the injury occurred; the place of incorporation of the defendant and place of business of the parties; and, most importantly, any factors enumerated under Section 6 of 1 Restatement of the Law 2d, Conflict of Laws, which the court may deem relevant to the litigation. As to the first two factors mentioned above, Ohio has the most significant contacts. The conduct causing an injury in any design defect or products liability case is at the site of manufacture of the product. See Temple v. Wean United Inc. (1977), 50 Ohio St. 2d 317 [4 O.O.3d 466]. The appellee manufacturer was and is an Ohio corporation with its *345principal place of business in Ottawa County, Ohio. Appellee manufactured the grinder in Ohio.
The above factors, at best, create a true balance against the competing interest of the commonwealth of Kentucky in the disposition of this case. However, examination of the factors found in Section 6 tips the scales to the state of Ohio. Section 6 of the Restatement of Conflict of Laws 2d set forth numerous relevant factors to be looked at by the courts along with those found in Section 145. Careful consideration of all these factors clearly directs a court to apply Ohio law to this case.
The relevant factors set forth in Section 6, supra, at 10, are as follows:
“(2) * * * the factors relevant to the choice of the applicable rule of law include
“(a) the needs of the interstate and international systems,
“(b) the relevant policies of the forum,
“(c) the relevant policies of other interested states and the relative interests of those states in the determination of the particular issue,
“(d) the protection of justified expectations,
“(e) the basic policies underlying the particular field of law,
“(f) certainty, predictability and uniformity of result, and
“(g) ease in the determination and application of law to be applied.”
Weighing all these factors listed in Section 6, I find the proper choice of law in this case to be Ohio.
Public policy dictates that a manufacturer which is producing in, and receiving all the benefits and protections of, the state of Ohio should also be held to the standards of care of this state. The appellee in this case produced the product which caused this injury in Ohio and sold it from Ohio. Therefore, the company should be bound by Ohio law for any design defect in that product.
The foregoing rationale is also consistent with today’s decision in Gries Sports Enterprises v. Modell (1984), 15 Ohio St. 3d 284, and with Schulke Radio Productions, Ltd. v. Midwestern Broadcasting Co. (1983), 6 Ohio St. 3d 436.
Finding that the relevant factors set forth in the Restatement of Conflict of Laws 2d require application of Ohio law, I would reverse the court of appeals.
Celebrezze, C.J., and J. P. Celebrezze, J., concur in the foregoing dissenting opinion.